Citation Nr: 1127934	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the service-connected pseudofolliculitis barbae (PFB), currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to October 17, 2001, for the award of an increased rating for the Veteran's service-connected PFB.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO increased the noncompensable disability rating for the service-connected PFB to 10 percent, effective from October 17, 2001.  The August 2002 rating decision also increased the noncompensable disability rating for the service-connected hammertoe deformity, postoperative second toe left foot to 10 percent, effective from October 17, 2001.  The Veteran appealed the disability ratings assigned for each service-connected disability, and asserted that the effective date for the assignment of the increased rating for the service-connected PFB should be prior to October 17, 2001, because his PFB symptoms had been the same for several years prior to the date of his claim for increase.  

In a January 2004 decision/remand, the Board granted entitlement to an increased rating of 20 percent for the service-connected postoperative hammertoe deformity of the second toe of the left foot.  The issue of entitlement to an increased rating for the service-connected PFB was remanded for additional development of the record.  The Veteran, still unsatisfied with the increase to 20 percent for the hammertoe disability, appealed that determination to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a Joint Motion for Remand, the parties' agreed that a remand was necessary to comply with VAs duty to notify and assist the Veteran with the development of his claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The Court issued an order granting the Joint Motion in May 2004 and the case was sent back to the Board for compliance.  In June 2004, the hammertoe issue was remanded back to the RO for additional development of the record.

In a February 2006 decision/remand, the Board once again denied entitlement to an increased disability evaluation for the postoperative hammertoe deformity of the second toe of the left foot, rated as 20 percent disabling.  Likewise, the issue of entitlement to an increased rating for the service-connected PFB was also once again remanded for additional development of the record.  

The Veteran, in turn, once again appealed the Board's February 2006 denial of a disability rating higher than 20 percent for the service-connected postoperative hammertoe deformity of the second toe of the left foot to the Court.  The Court, in a September 2007 memorandum decision, affirmed the Board's February 2006 decision denying entitlement to a rating in excess of 20 percent for the service-connected postoperative hammertoe deformity of the second toe of the left foot.  As such, the matter is not currently before the Board.  

Meanwhile, an appeal was perfected as to the issue of entitlement to an effective date prior to October 17, 2001, for an increased rating for the service-connected PFB.  

In January 2008, the remaining issues of entitlement to an increased rating for the service-connected PFB, rated as 10 percent disabling; and, the issue of entitlement to an effective date prior to October 17, 2001, for the award of an increased rating for the service-connected PFB were remanded back to the RO for additional development of the record.  

These matters were subsequently remanded again in January 2010.


FINDINGS OF FACT

1.  During the entire appeal period, the medical and lay evidence establishes that the Veteran's service-connected pseudofolliculitis barbae (PFB) has been consistently analogous to eczema and with constant exudation, itching or irritation, and/or extensive lesions, papules or pustules. 

2.  Since August 30, 2002, the medical and lay evidence establishes that the Veteran's service-connected PFB involves up to 20 percent, but no more, of exposed areas affected.  

3.  The Veteran's PFB has never been exceptionally repugnant and systemic or nervous manifestations have never been demonstrated.  

4.  Since August 30, 2002, the Veteran's service-connected PFB has not required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  

4.  The Veteran's initial claim of service connection for PFB was granted pursuant to a December 1984 RO rating decision.  A noncompensable rating was assigned effective from August 3, 1983.  

5.  In rating decisions dated in April 1994 and May 1994, the RO denied the Veteran's claim for an increased (compensable) rating for the service-connected PFB.  The RO provided the Veteran with notice of these decisions and his appellate rights, but the Veteran did not appeal those determinations and they became final.  

6.  The Veteran did not file a claim, formal or informal, between the time the May 1994 rating decision became final and October 17, 2001, and it is not factually ascertainable that an increase in severity of the service-connected PFB occurred within the one year period prior to the October 17, 2001 date of claim.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 30 percent disability evaluation, and no more, for the service-connected pseudofolliculitis barbae have been met during the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 (effective prior to August 30, 2002) and Diagnostic Codes 7800, 7813-7806 (effective August 30, 2002, through October 22, 2008).

2.  The criteria for an effective date prior to October 17, 2001, for the assignment of an increased rating, to 30 percent, for the service-connected PFB have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the increased rating claim, the RO provided the appellant pre-adjudication notice by letter dated December 2001.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim, and the relative duties of VA and the claimant to obtain evidence.  

In a subsequent letter, sent to the Veteran in January 2010, the Veteran was provided additional notice regarding what evidence was necessary to substantiate his claims, including the claim for an earlier effective date.  This notice letter also advised the Veteran about how VA assigns initial disability ratings and effective dates for any grant of service connection.  The January 2010 notice letter was followed with a May 2011 readjudication of the claim by way of a Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations which provided information concerning the severity of the disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board notes that the Veteran had requested that the RO obtain the medical records of Dr. Baker and Dr. Slutsky, which the RO attempted to do without success.  Dr. Slutsky indicated in May 2002 that the records were destroyed due to the length of time since the Veteran was seen and Dr. Baker no longer worked at the identified office and therefore no records were available.  The Veteran was informed in the December 2002 statement of the case that the records were not obtained.  The issue was remanded numerous times to comply with all relevant regulations.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Appropriate VCAA notice was provided, VA medical records were associated with the claims folder, the Veteran has been afforded multiple examinations, and color photographs have been obtained.  The examinations were adequate as they were based on a review of the history, a physical examination, and as sufficient information was provided in order that the Board can render an informed determination.  Accordingly, there has been substantial compliance with the Board's remand orders.  Additionally, in several statements received by the Veteran, with the most recent in September 2009, he has stated that he has no more evidence to submit in support of his claim and has requested that his claim be decided expediously.  In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected PFB.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria pertaining to rating the skin were revised twice.  First in August 2002, then again in October 2008.  Generally, where the amended regulations expressly provide an effective date and do not allow for retroactive application, a veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Therefore, the Board must evaluate the appellant's claim for an increased rating under both the old criteria in the VA Schedule for Rating Disabilities and the regulations that became effective on August 30, 2002, in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  However, for any date prior to August 30, 2002, the Board cannot apply the revised regulations.  With respect to the regulations that became effective on October 23, 2008, a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008, can request review under the new regulations that became effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  A request for review under the new regulations has not been made and, therefore, under the circumstances of this case, the revised regulations are not for application.

Pursuant to the regulations in effect prior to August 30, 2002, the Veteran's PFB was rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7814.  According to DC 7814, tinea barbae was to be evaluated according to the criteria for eczema under DC 7806.  The schedular criteria under DC 7806 were as follows.  A 10 percent evaluation was assigned for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assigned for constant exudation or itching, extensive lesions, or marked disfigurement.  The highest evaluation, 50 percent, was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant eczema.

Alternately, prior to August 30, 2002, the Veteran's PFB could be rated under 38 C.F.R. § 4.118, DC 7800, which governs disfiguring scars of the head, face or neck.  The schedular criteria for DC 7800 prior to August 30, 2002, were as follows.  A 10 percent rating was assigned for moderately disfiguring scars.  A 30 percent evaluation was assigned for severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  The highest evaluation, 50 percent, was assigned for scars resulting in complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.

A note accompanying the now-deleted provisions of Diagnostic Code 7800 indicates that, when in addition to tissue loss and cicatrisation, there was marked discoloration, color contrast, or the like, the 50 percent evaluation could be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, could be submitted for central office rating, with several unretouched photographs.

Effective August 30, 2002, PFB is rated pursuant to criteria under 38 C.F.R. § 4.118, DC 7813 (Dermatophytosis, including tinea barbae), which provides that the disorder should be rated as disfigurement of the head, face or neck under DC 7800, scars under DCs 7801-7805, or dermatitis under DC 7806, depending upon the predominant disability.

The revised schedular criteria of DC 7800 as of August 30, 2002 are as follows.  A 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.

The eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under the revised provisions of DC 7806 for dermatitis, effective from August 30, 2002, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.

Under DC 7805, scars may be evaluated on the basis of limitation of function of the affected part.

The provisions of 38 C.F.R. § 4.118, DCs 7801 and 7802 are applicable for evaluations of scars other than head, face, or neck.  As the Veteran's PFB involves the head, neck, and face, the provisions of DCs 7801 and 7802 are not applicable.  

Also, the schedular criteria of DC 7803 and 7804 provide a maximum 10 percent evaluation.  

On review, the Veteran's skin condition involves PFB that consists of papules and pustules covering his neck, chin and face, mainly in the beard area.  The Veteran was afforded VA examinations of the skin in January 2002, March 2006, and January 2010.  During these VA examinations, the Veteran has described his PFB as near-constant, with dry and crusty skin, with occasional ulceration.  The Veteran found some relief with the use of medications and creams, but the Veteran also explained that these medications, which have included, at various times, Retin-A, Clindamycin, Doxycycline, Tretinoin, Clindamycin, and rubbing alcohol caused redness and itching.  The examination report in January 2002 specifically noted that there were no systemic or nervous manifestations.  The January 2002 report also noted that the Veteran had occasional acute exacerbations with lesions and contained pus and bled, with dry skin, but did not indicate the extent of the facial area that was affected, and there were no photographs associated with the examination report.  

At the time of the examination in March 2006, the Veteran's skin was not in a period of flare.  The Veteran's lesions were not extensive at that time, and there was no exudation and no marked disfigurement; however, the Veteran explained that his medications caused extensive redness and irritation to the skin.  The examiner noted, in March 2006, that on the middle aspect of the anterior neck in the beard line, there was a 40x80 mm strip of skin where there were multiple minute papules too numerous to count in a banded pattern.  He had 3 or 4 papules on the right beard area, 2 papules on the left beard area.  He had a short mustache with 1 papule on the left side and a short goatee on his chin with one spot in it.  The scarring was negligible, according to the examiner, and there was no disfigurement.

Finally, in conjunction with the March 2006 and January 2010 examinations, photographs were obtained and associated with the claims file.  These photographs clearly show that the Veteran's entire bearded area is completely covered with red papules, although the Veteran was able to partially cover these with a full beard.  Per the examination report, there were numerous papules and a few pustules on the anterior aspect of the neck, chin and the face, mainly in the beard area.  The examiner estimated that the exposed area was 5 to 20 percent.  The Veteran reported that the condition was constant and progressive.  He reported dry skin with bumps that worsened when he shaved.  Sometimes the bumps bled, and the conditioned became irritated when his hair grew, with itching.  He continued to use over-the-counter creams but with little relief.  He found the medications to be ineffective.  He felt the condition was disfiguring and embarrassing, especially when it was irritated.  

VA dermatology records dated in September 2003 and March 2004 noted that he had multiple small hypertrophic scars in the beard area with a few papules and pustules in the beard area.  

The Veteran has consistently maintained throughout this appeal that his PFB causes extensive itching, redness, and bumps that wax and wane, although some aspect of the disability is always present.  For example, if he uses creams to relieve the numerous papules and pustules illustrated on the photographs, then his skin becomes dry, red, irritated, and itchy.  Thus, the Veteran exhibits constant irritation of some variety at all times as a result of the service-connected PFB, whether it be in the form of the bumps themselves, or whether it be from the redness, itchiness and irritation that results from the use of creams.   Although the Veteran's PFB on examination in January 2002 was not quite as extensive as was exhibited on examination in January 2010, the overall disability picture reflects that the Veteran's exposed area affected by the service-connected disability is 20 percent.  While this may not be the case at all times, the Veteran has reported that his symptoms are near-constant, and there is no reason to doubt his credibility in this regard.  He is certainly competent to report red, itchy, and irritated skin.  

Applying the above facts to the criteria in effect prior to August 30, 2002, the criteria are more nearly approximated for the assignment of a 30 percent rating, and no higher, when rated by analogy to eczema under DC 7806.  The symptoms as summarized above can be reasonably described as exudation or itching constant with extensive lesions.  Although all of these symptoms may not be present all of the time, the Veteran does exhibit at least one of them all of the time.  Thus, he has constant irritation, and thus, more nearly approximates the criteria for the assignment of a 30 percent rating under the old Diagnostic Code 7806.  In this regard, the criteria for a rating in excess of 30 percent are not met based on the criteria in effect prior to August 30, 2002.  To warrant the next higher, 50 percent rating, the evidence must demonstrate ulceration, extensive exfoliation, or crusting, and systemic or nervous manifestations; or, the skin disability must be exceptionally repugnant.  However, systemic or nervous manifestations have never been demonstrated nor is the skin disability exceptionally repugnant.  While the Veteran asserts that the condition is disfiguring, he does not assert that it is exceptionally repugnant.  The Veteran also does not assert that he has systemic or nervous manifestations nor do his statements or the photographs and descriptions of the disability show a skin condition that is exceptionally repugnant.  Similarly, a rating based on 7800 for scars is not for application because the examiner in January 2002 found upon physical examination that the Veteran's facial scarring was negligible.  The most appropriate code under which to rate this disability based on the manifestations shown is therefore Diagnostic Code 7806.  

Turning now to the criteria in effect as of August 30, 2002, the criteria are also met for the assignment of a 30 percent rating, but no higher.  As of August 30, 2002, the Veteran's service-connected PFB is rated pursuant to 7813, which directs to rate as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806).  

The criteria are met for the assignment of a 30 percent rating under Diagnostic 7806, the most appropriate code, because as pointed out in the January 2010 examination report, the Veteran's service-connected PFB affects up to 20 percent of his exposed area; and, as noted above, although the papules, and pustules are not always constant, the redness, itchiness, and irritation is always constant.  While the previous examinations prior to January 2010 may not have shown an exposed area of up to 20 percent affected by papules and pustules, these examiners did not necessarily take into account the fact that this area was nonetheless affected by constant irritation and itchiness as a result of the medications used to treat the papules and pustules.  When this combination of symptoms is rated by analogy to dermatitis under DC 7806, the criteria for the assignment of a 30 percent rating for the service-connected PFB are more nearly approximated in this case.  The Veteran has reported that his symptoms have been the same since prior to the date on which he filed his claim for increase.  The Veteran is certainly competent to report these types of symptoms, and there is no reason to doubt the Veteran's credibility in this regard.  In light of the foregoing, the criteria for the assignment of a 30 percent rating have been more nearly approximated during the entire appeal period, under both the old, and revised regulations pertaining to rating the skin.  

The Veteran's service-connected PFB does not warrant an evaluation in excess of 30 percent under the regulations in effect beginning on August 30, 2002.  With regard to the schedular criteria of DC 7800, there is no indication of visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); and, the Veteran does not have at least four or five characteristics of disfigurement.  As noted above, there is only negligible scarring, and the examiners have indicated that there is no disfigurement, as contemplated by the rating criteria.  Similarly, under the schedular criteria of DC 7806, there is no showing of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, under 7806.  The Veteran's statements concerning the severity of the condition have been considered and they are competent, credible, and probative, regarding the symptoms that he experiences, however, his statements do not show that he meets the criteria for an evaluation in excess of 30 percent.  The evidence as a whole shows that not more than 20 percent of the exposed surfaces are affected and that he does not use constant or near-constant systemic therapy.  There is also no indication of limitation of function warranting a higher evaluation under DC 7805.

The criteria for the assignment of this 30 percent rating, but no higher, have been met during the entire period of time covered by this claim, as there are no distinct time periods where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected PFB under consideration here has otherwise render impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case.  The Veteran's symptoms of skin irritation, redness, itchiness, with papules and pustules are fully contemplated by the criteria under diagnostic code 7806, and the ratings under diagnostic code 7800 for disfigurement of the head, face and neck were also considered in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Effective Date - Increased Rating

The Veteran asserts that the increased rating for the service-connected PFB should be made effective prior to October 17, 2001.  

Before the issue on appeal of entitlement to an earlier effective date for the assignment of a 30 percent rating for the service-connected PFB can be adjudicated, the issue as to the finality of prior rating decisions must first be addressed.  

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  The only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

A rating decision of December 1984 granted service connection for PFB and assigned a noncompensable rating, effective from August 3, 1983.  There is no indication in the claims folder that the Veteran was notified of the decision and of his appellate rights.  However, in a December 2002 statement, the Veteran indicated that he was aware of the 1984 determination.  Moreover, in February 1994, the Veteran submitted a claim for an increased rating for the service-connected PFB.  In an April 1994 rating decision, the RO denied the Veteran's claim.  Mail from the Veteran which pre-dated the rating decision was then associated with the claims folder.  The denial was thereafter confirmed and continued in another rating decision issued the following month in May 1994.  Notice of these decisions and the Veteran's appellate rights were sent to the Veteran but he did not submit an NOD within the subsequent one-year period following the notice of the April and May 1994 rating decisions nor was new and material evidence received within one year of the May 1994 decision.  The April and May 1994 rating decisions therefore became final with respect to the rating assigned and the rating assigned in the 1984 rating decision was therefore finalized as well.  

On October 17, 2001, the Veteran's most recent claim for an increased rating for the service-connected PFB was received at the RO.  In an August 2002 rating decision, the RO increased the noncompensable disability rating to 10 percent, effective from October 17, 2001.  The Veteran timely appealed that determination, and pursuant to this Board decision, the disability for the rating has been increased to 30 percent.  The effective date of October 17, 2001 for the assignment of the 30 percent rating for the service-connected PFB is the subject of the current appeal.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the effective date of October 17, 2001, is assigned as the effective date for the assignment of the increased rating to 30 percent for the service-connected PFB.  The Veteran's claim, received on that date was the first correspondence from the Veteran received after the May 1994 rating decision became final.  It involved a claim for an increased rating for the service-connected PFB.  

The Veteran generally asserts that an earlier effective date is warranted because his symptoms in 2001 were the same as they were in 1994.  Nonetheless, the Veteran did not appeal the 1994 decisions and they became final.  Moreover, the evidence of record does not show that an increase in disability was factually ascertainable within the year prior to October 17, 2001.  Assuming the Veteran's statements regarding the continuity of symptoms since 1994 are credible, and there is no reason to doubt the Veteran's credibility in this regard, then this evidence, which is also competent and probative only serves to support the notion that an increase in disability in fact occurred long before the one-year period preceding the October 17, 2001 date of claim.  See Gaston v. Shinseki, 605 F.3d 979 (2010) (a Veteran's claim for an increased rating must be filed within one year of an increase in disability).  Moreover, there is no medical or other evidence of record to show a factual increase in severity during the one year period preceding October 17, 2001.  Thus, the assignment of an effective date, prior to October 17, 2001, is not warranted.  

The preponderance of the evidence is against finding that an effective date prior to October 17, 2001, for the assignment of a 30 percent rating for the service-connected PFB is warranted.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating to 30 percent, but no higher, for the service-connected PFB is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to October 17, 2001, for the assignment of a 30 percent rating for the service-connected PFB is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


